Case 2:18-cv-06920-ODW-JPR Document 56 Filed 09/23/20 Page 1 of 13 Page ID #:555




  1                                                                                     O
  2
  3
  4
  5
  6
  7
  8                       United States District Court
  9                       Central District of California
 10
 11   LASER SPINE INSTITUTE, LLC,                Case No. 2:18-cv-06920-ODW (JPRx)
 12               Plaintiff,
                                                 ORDER GRANTING IN PART AND
 13         v.                                   DENYING IN PART PLAINTIFF’S
      PLAYA ADVANCE SURGICAL                     MOTION FOR ENTRY OF
 14                                              DEFAULT JUDGMENT AGAINST
      INSTITUTE, LLC d/b/a CALIFORNIA            ALL DEFENDANTS [53]
 15
      LASER SPINE INSTITUTE; SILICON
 16   BEACH MEDICAL CENTER INC. d/b/a
 17   CALIFORNIA LASER SPINE
      INSTITUTE, and YOUNG SUN YI d/b/a
 18   CALIFORNIA LASER SPINE
 19   INSTITUTE
 20               Defendants.
 21                                 I.   INTRODUCTION
 22         Before the Court is a Motion for Default Judgment (“Motion”) filed by Laser
 23   Spine Institute, LLC (“Plaintiff”) against Playa Advance Surgical Institute, LLC
 24   (“Playa”), Silicon Beach Medical Center Inc. (“Silicon”) and Young Sun Yi (“Yi”)
 25   (collectively, “Defendants”). (Mot. for Def. J. (“Mot.”), ECF No. 53.) Defendants do
 26
 27
 28
Case 2:18-cv-06920-ODW-JPR Document 56 Filed 09/23/20 Page 2 of 13 Page ID #:556




  1   not oppose the Motion. For the reasons discussed below, the Court GRANTS in part
  2   and DENIES in part Plaintiff’s Motion.1
  3                                       II.   BACKGROUND
  4          For many years, Plaintiff provided endoscopic procedures across the country to
  5   treat various spinal conditions. (Compl. ¶¶ 8–11, ECF No. 2.) Defendants provide the
  6   same types of services. (Compl. ¶ 22.) Defendant Yi is a surgeon and the chief
  7   executive officer for Defendants Playa and Silicon, corporations conducting business
  8   in California. (Compl. ¶ 5.)
  9          Plaintiff    owns     U.S.    Trademark       Registration      Nos.    3,478,447      (the
 10   “’447 Registration”) and 4,316,307 (the “’307 Registration”) for the mark “LASER
 11   SPINE INSTITUTE” (the “LSI Mark”) in connection with “[m]edical services” and
 12   “[m]inimally invasive surgical services, namely, spinal therapies,” respectively.
 13   (Compl. Ex. A, ECF No. 2-1; Compl. Ex. B, ECF No. 2-2.) Plaintiff also owns a
 14   copyright in certain materials including text, photographs, compilations, and artwork
 15   (the “Copyrighted Material”) that were allegedly depicted on Plaintiff’s website,
 16   www.laserspineinstitute.com. (Compl. ¶ 19.)
 17          Notably, Plaintiff’s website is no longer accessible on the Internet. Instead, the
 18   website Plaintiff references in pleadings and briefs, www.laserspineinstitute.com,
 19   automatically redirects to a new website, www.lsi-assignee.com (the “Assignee’s
 20   Website”).     Assignment for the Benefit of Creditors for Laser Spine Institute,
 21   https://www.lsi-assignee.com (last visited September 21, 2020).                 The Assignee’s
 22   Website explains that “[o]n March 14, 2019, Laser Spine Institute, LLC . . . executed
 23   an irrevocable assignment for the benefit of creditors (also known as an ‘ABC’).” Id.
 24   In other words, it appears that Plaintiff has voluntarily transferred its assets to an
 25   assignee for the purposes of liquidating the assets, paying Plaintiff’s creditors, and
 26   winding down Plaintiff’s business. Id.
 27
      1
 28    After carefully considering the papers filed in support of the Motion, the Court deemed the matter
      appropriate for decision without oral argument. Fed. R. Civ. P. 78; L.R. 7-15.

                                                      2
Case 2:18-cv-06920-ODW-JPR Document 56 Filed 09/23/20 Page 3 of 13 Page ID #:557




  1         Defendants’ website, www.californialaserspine.com, uses language, logos, and
  2   marks which allegedly infringe on Plaintiff’s intellectual property rights. (Compl.
  3   ¶ 26.) For example, much of Defendants’ website employs the Copyrighted Material,
  4   verbatim, in describing symptoms associated with conditions that both Plaintiff and
  5   Defendants treat.   (Compl. ¶ 31; see Mot. Exs. L (ECF No. 53-13), M (ECF
  6   No. 53-14), N (ECF No. 53-15), O (ECF No. 53-16).) Plaintiff further cites logos on
  7   Defendants’ website displaying the names “California Laser Spine Institute” and
  8   “California Laser Spine” as evidence of Defendants’ infringement.             (Compl.
  9   ¶¶ 24–26.) These logos are prominently displayed in Defendants’ office, on their
 10   written promotional materials, and online. (See Mot. Exs. H (ECF No. 53-9), I (ECF
 11   No. 53-10), J (ECF No. 53-11), L, M.)          Plaintiff also cites a large sign above
 12   Defendants’ office, styled CALIFORNIA LASER SPINE INSTITUTE, as evidence of
 13   Defendants’ infringement. (Compl. ¶ 23.)
 14         On July 23, 2018, Plaintiff sent Defendants a letter instructing Defendants to
 15   remedy their ongoing violations, but Defendants failed to respond or stop infringing.
 16   (Compl. ¶¶ 34–35.) On August 13, 2018, Plaintiff filed its Complaint alleging that
 17   Defendants infringed Plaintiff’s Copyrighted Material and its LSI Mark.          (See
 18   generally Compl.) Based on these allegations, Plaintiff asserts six claims against
 19   Defendants: (1) infringement of the ’447 Registration under 15 U.S.C. § 1114(1);
 20   (2) infringement of the ’307 Registration under 15 U.S.C. § 1114(1); (3) unfair
 21   competition and false designation of origin under 15 U.S.C. § 1125(a); (4) unfair
 22   competition under California Business and Professions Code § 17200, et. seq.;
 23   (5) common law trademark infringement; and (6) copyright infringement under 17
 24   U.S.C. §§ 501, et. seq. (Compl. ¶¶ 37–93.) Plaintiff prays for injunctive relief,
 25   statutory damages, post-judgment interest, and recovery of attorneys’ fees and costs.
 26   (Compl. Prayer for Relief.)
 27         Defendants filed an Answer on October 19, 2018.            (ECF No. 18.)     On
 28   September 18, 2019, the Court granted a motion for Defendants’ former counsel to


                                                 3
Case 2:18-cv-06920-ODW-JPR Document 56 Filed 09/23/20 Page 4 of 13 Page ID #:558




  1   withdraw, ordering Playa and Silicon to retain counsel within forty-five days and
  2   advising that non-compliance with Court orders may result in entry of a default
  3   judgment.   (Order Granting Mot. for Leave to Withdraw as Counsel of Record
  4   (“Withdrawal Order”), ECF No. 39.) Defendants have since failed to comply with the
  5   Withdrawal Order or participate in this action, leading the Court to strike Defendants’
  6   Answer and the Clerk to enter default. (Order Granting Pl.’s Mot. to Strike Defs.’
  7   Answer, ECF No. 49; Default by Clerk, ECF No. 50.)
  8                               III.   LEGAL STANDARD
  9         Federal Rule of Civil Procedure 55(b) authorizes a district court to grant default
 10   judgment after the Clerk enters default under Rule 55(a). Local Rule 55-1 requires
 11   that the movant establish (1) when and against which party default was entered;
 12   (2) identification of the pleading to which default was entered; (3) whether the
 13   defaulting party is a minor, incompetent person, or active service member; and (4) that
 14   the defaulting party was properly served with notice.
 15         A district court has discretion whether to enter default judgment. Aldabe v.
 16   Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980). Upon default, the defendant’s liability
 17   generally is conclusively established, and the well-pleaded factual allegations in the
 18   complaint are accepted as true. Televideo Sys., Inc. v. Heidenthal, 826 F.2d 915,
 19   917–19 (9th Cir. 1987). In exercising its discretion, a court considers several factors,
 20   including (1) the possibility of prejudice to plaintiff; (2) the merits of plaintiff’s
 21   substantive claim; (3) the sufficiency of the complaint; (4) the sum of money at stake;
 22   (5) the possibility of a dispute concerning material facts; (6) whether the defendant's
 23   default was due to excusable neglect; and (7) the strong policy underlying the Federal
 24   Rules of Civil Procedure favoring decisions on the merits. Eitel v. McCool, 782 F.2d
 25   1470, 1471–72 (9th Cir. 1986).
 26
 27
 28


                                                 4
Case 2:18-cv-06920-ODW-JPR Document 56 Filed 09/23/20 Page 5 of 13 Page ID #:559




  1                                    IV.    DISCUSSION
  2
            The Court finds the requirements of Local Rule 55-1 are satisfied here. (See

  3
      Decl. in Supp. of Pl.’s Mot. for Entry of Final Default (“Kastner Decl.”) ¶¶ 2–10, ECF

  4
      No. 53-1.) Thus, the Court considers the Eitel factors below.

  5
            Further, while Plaintiff’s Complaint asserts six claims, the monetary relief

  6
      requested by Plaintiff is based only on Plaintiff’s sixth claim for copyright

  7
      infringement. (Mot. 15–17.) Plaintiff’s requested injunctive relief stems from the

  8
      same copyright claim and Plaintiff’s first and second claims for federal trademark

  9
      infringement. (Mot. 17–19, 22–24.) Because Plaintiff’s Motion does not adequately

 10
      address claims three through five, and Plaintiff’s prayer is not impacted by those

 11
      claims, the Court only addresses Plaintiff’s first, second, and sixth claims.

 12
      A.    Eitel Factors

 13
            1.     Possibility of Prejudice to Plaintiff
 14
            The first Eitel factor examines whether the plaintiff will be prejudiced if default

 15
      judgment is not granted. Eitel, 782 F.2d at 1472. A plaintiff suffers prejudice if there

 16
      is no recourse for recovery absent default. Philip Morris USA, Inc. v. Castworld

 17
      Prod., Inc., 219 F.R.D. 494, 499 (C.D. Cal. 2003).

 18
            Here, Defendants violated Court orders, resulting in the Court striking their

 19
      Answer and the Clerk entering default. (Order Granting Pl.’s Mot. to Strike Defs.’

 20
      Answer; Default by Clerk.) Defendants have since failed to appear, and Plaintiff has

 21
      therefore been unable to prevent Defendants’ ongoing infringement or recover

 22
      damages. As litigation cannot proceed due to Defendants’ failure to defend, the only

 23
      way for Plaintiff to obtain relief is through default judgment. Pepsico, Inc. v. Cal.

 24
      Sec. Cans, 238 F. Supp. 2d 1172, 1177 (C.D. Cal. 2002) (explaining that plaintiff

 25
      “will likely be without other recourse for recovery” if default judgment is not entered).

 26
      Hence, this factor favors entry of default judgment.

 27
 28


                                                  5
Case 2:18-cv-06920-ODW-JPR Document 56 Filed 09/23/20 Page 6 of 13 Page ID #:560




  1         2.      Merits of Plaintiff’s Substantive Claim and Sufficiency of Complaint
  2         The second and third Eitel factors require that the plaintiff “state a claim on
  3   which the [plaintiff] may recover.” Castworld, 219 F.R.D. at 499 (quoting PepsiCo,
  4   238 F. Supp. at 1175).
  5         To state a copyright infringement claim, a plaintiff must allege (1) ownership of
  6   a valid copyright and (2) that the defendant violated an exclusive right of the
  7   copyright holder. 17 U.S.C. § 106. An infringing entity’s officer can be vicariously
  8   liable if he or she has the (1) “right and ability to supervise the infringing activity” and
  9   (2) “a direct financial interest” in the activity. Luvdarts, LLC v. AT & T Mobility,
 10   LLC, 710 F.3d 1068, 1071 (9th Cir. 2013) (citations omitted).
 11         Plaintiff asserts that it is the exclusive owner of the Copyrighted Material and
 12   that Defendants infringed Plaintiff’s exclusive rights by copying, distributing, and
 13   displaying the Copyrighted Material without Plaintiff’s consent, in violation of 17
 14   U.S.C. § 501.     (Compl. ¶¶ 85–90, Ex. C (ECF No. 2-3).)            Defendants’ website
 15   displays much of the Copyrighted Material, verbatim, without permission. (Compl.
 16   ¶¶ 29–32.) As to Yi’s vicarious infringement, Plaintiff alleges that Yi is Playa and
 17   Silicon’s chief executive officer who authorized the infringing material and benefitted
 18   from the infringement. (Compl. ¶¶ 5, 34–36.) These allegations set forth the elements
 19   and factual content necessary to plead Plaintiff’s copyright claim against all
 20   Defendants.
 21         Turning to Defendants’ first and second claims for trademark infringement,
 22   Plaintiff must show that, without consent, Defendants “used in commerce a
 23   reproduction or copy of a registered trademark in connection with the sale or
 24   advertising of any goods or services, and that such use is likely to cause confusion,
 25   mistake, or deceive customers.” 15 U.S.C. § 1114(a)(1). “[T]he critical determination
 26   is whether an alleged trademark infringer’s use of a mark creates a likelihood that the
 27   consuming public will be confused as to who makes what product.” Jada Toys, Inc. v.
 28   Mattel, Inc., 518 F.3d 628, 632 (9th Cir. 2008) (internal quotation marks and citations


                                                   6
Case 2:18-cv-06920-ODW-JPR Document 56 Filed 09/23/20 Page 7 of 13 Page ID #:561




  1   omitted). In AMF Inc. v. Sleekcraft Boats, the Ninth Circuit set forth eight factors a
  2   court should consider in determining whether two marks are confusingly similar. 599
  3   F.2d 341 (9th Cir. 1979), abrogated on other grounds by Mattel, Inc. v. Walking
  4   Mountain Prods., 353 F.3d 792 (9th Cir. 2003). The factors are: (1) the strength of
  5   the mark, (2) the proximity or relatedness of the goods or services, (3) the similarity of
  6   the marks, (4) evidence of actual confusion, (5) marketing channels used, (6) the type
  7   of goods or services and the degree of care likely to be exercised by the purchasers,
  8   (7) defendant’s intent in selecting the mark, and (8) likelihood of expansion of product
  9   lines. Id. at 348–49.
 10         Here, in addition to the facts in support of Plaintiff’s copyright claim, Plaintiff
 11   attaches both trademark registrations to its Complaint, as well as the allegedly
 12   infringing marks Defendants used on their signage, marketing materials, and website.
 13   (See Compl. Exs. A, B, E (ECF No. 2-5), F (ECF No. 2-6), G (ECF No. 2-7).)
 14   Plaintiff’s Complaint provides allegations and visual evidence demonstrating that
 15   Defendants’ infringing marks were likely to confuse customers, and that Plaintiff
 16   never consented to Defendants’ use.        (Compl. ¶¶ 39–40, 49–51.)       In particular,
 17   Plaintiff sufficiently alleges that: (1) the LSI Mark was well-known and distinct
 18   (Compl. ¶¶ 9–14); (2) the parties’ services were closely related (Compl. ¶¶ 8–9, 22);
 19   (3) the parties’ marks were similar (Compl. ¶¶ 10–15, 23–26); (4) the parties used the
 20   same marketing channels (Compl. ¶¶ 12, 24); and (5) Defendants intentionally
 21   infringed the LSI Mark (see Compl. ¶¶ 10–15, 23–26, 28, 43, 54). These allegations
 22   set forth the necessary elements and factual content to satisfy Plaintiff’s claims under
 23   15 U.S.C. § 1114.
 24         Hence, the second and third Eitel factors favor entry of default judgment.
 25         4.     Sum of Money at Stake
 26         The fourth Eitel factor examines whether the sum of money at stake is
 27   proportionate to the harm caused by the defendant. Landstar Ranger, Inc. v. Parth
 28   Enters., Inc., 725 F. Supp. 2d 916, 921 (C.D. Cal. 2010). Plaintiff’s prayer for


                                                  7
Case 2:18-cv-06920-ODW-JPR Document 56 Filed 09/23/20 Page 8 of 13 Page ID #:562




  1   statutory copyright infringement damages is set forth in 17 U.S.C. § 504, and recovery
  2   of its fees and costs is permitted under 17 U.S.C. § 505. The damages requested are
  3   therefore proportionate to Defendants’ wrongful conduct and the consequential harm
  4   to Plaintiff. Hence, this factor favors entry of default judgment.
  5         5.     Possibility of Disputed Material Facts
  6         The fifth Eitel factor examines whether there is likelihood of a dispute of
  7   material facts. Eitel, 782 F.2d at 1472. When deciding whether to grant default
  8   judgment, the court accepts all well-pleaded facts as true.          Televideo, 826 F.2d
  9   at 917–18. As such, when a plaintiff pleads the facts necessary to prevail on its
 10   claims, there is little possibility of dispute over material facts. Castworld, 219 F.R.D.
 11   at 498. Here, as discussed above, Plaintiff’s Complaint alleges facts sufficient to
 12   prevail on each of its claims. Because the Court must accept Plaintiff’s allegations as
 13   true, and there is no indication that Defendants will reappear in this action, a dispute
 14   of material facts is unlikely. Hence, this factor favors entry of default judgment.
 15         6.     Possibility of Excusable Neglect
 16         The sixth Eitel factor considers whether the defendant’s actions are due to
 17   excusable neglect. Eitel, 782 F.2d at 1472. There is little possibility of excusable
 18   neglect “where a defendant fails to appear and respond” and “default judgment is
 19   appropriate” because that defendant’s actions make “a decision on the merits
 20   impossible.” Coach Servs., Inc. v. YNM, Inc., No. 2:10-CV-02326-JST (PLAx), 2011
 21   WL 1752091, at *4 (C.D. Cal. May 6, 2011).            Here, there is no possibility of
 22   excusable neglect, as Defendants have openly flouted Court orders and refused to
 23   participate in this litigation despite being advised that their violations may result in
 24   default judgment. As Defendants have received ample warnings and sufficient notice
 25   concerning the grounds for default judgment, this factor favors entry of default
 26   judgment.
 27
 28


                                                  8
Case 2:18-cv-06920-ODW-JPR Document 56 Filed 09/23/20 Page 9 of 13 Page ID #:563




  1         7.     Policy for Deciding Case on the Merits
  2         There is a strong policy for deciding cases on their merits “whenever
  3   reasonably possible.” Eitel, 782 F.2d at 1472. But a defendant’s failure to appear or
  4   respond makes a decision on the merits “impossible.”          Wecosign, Inc. v. IFG
  5   Holdings, Inc., 845 F. Supp. 2d 1072, 1083 (C.D. Cal. 2012). Because Defendants
  6   have not appeared after their Answer was stricken, this factor favors default judgment.
  7         In summary, all of the Eitel factors favor granting default judgment; thus, the
  8   Court GRANTS Plaintiff’s Motion as to entry of default judgment.
  9   B.    Remedies
 10         Plaintiff seeks statutory damages for copyright infringement, injunctive relief
 11   based on copyright and trademark infringement, post-judgment interest, and attorneys’
 12   fees and costs. (Mot. 15–19, 22–24.)
 13         1.     Statutory Damages
 14         Plaintiff argues that it is entitled to $150,000 in statutory damages for its
 15   copyright claim based on Defendants’ willful infringement.             (Mot. 15–17.)
 16   Alternatively, Plaintiff requests $30,000 in statutory damages if the Court does not
 17   find Defendants’ infringement was willful. (Mot. 17.)
 18         “[A] plaintiff may recover statutory damages ‘whether or not there is adequate
 19   evidence of the actual damages suffered by the plaintiff or of the profits reaped by
 20   defendant.’” Peer Int’l Corp. v. Pausa Records, Inc., 909 F.2d 1332, 1337 (9th Cir.
 21   1990) (quoting Harris v. Emus Recs. Corp., 734 F2d 1329, 1335 (9th Cir. 1984)).
 22   “The court has wide discretion in determining the amount of statutory damages to be
 23   awarded, constrained only by the specified maxima and minima.” Columbia Pictures
 24   Tel., Inc. v. Krypton Broad. of Birmingham, Inc., 259 F.3d 1186, 1194 (9th Cir. 2001)
 25   (citation omitted).
 26         Under the Copyright Act, a plaintiff may elect statutory damages over actual
 27   damages and profits “in a sum of not less than $750 or more than $30,000 as the court
 28   considers just.” 17 U.S.C. § 504(c)(1). Additionally, a plaintiff who demonstrates


                                                 9
Case 2:18-cv-06920-ODW-JPR Document 56 Filed 09/23/20 Page 10 of 13 Page ID #:564




  1   that infringement was willful may seek statutory damages of up to $150,000 per
  2   copyrighted work. 17 U.S.C. § 504(c)(2). The Ninth Circuit has defined “willful” as
  3   “knowledge that the defendants’ conduct constituted an act of infringement.” Peer
  4   Int’l Corp., 909 F.2d at 1335 (citation omitted). A plaintiff satisfies its burden of
  5   proving willfulness “by showing [the] defendant knew or should have known it
  6   infringed [the plaintiff’s] copyright.” UMG Recordings, Inc. v. Disco Azteca Distrib.,
  7   Inc., 446 F. Supp. 2d 1164, 1173 (E.D. Cal. 2006) (citation omitted).
  8         Here, Plaintiff presents substantial evidence that much of Defendants’ website
  9   replicated the Copyrighted Material verbatim. (See Mot. Exs. L, M, N, O.) But even
 10   accepting as true that Defendants intentionally copied several blocks of text from
 11   Plaintiff’s website, Plaintiff provides no evidence to show that Defendants knew or
 12   should have known they were infringing Plaintiff’s copyright. Therefore, Plaintiff
 13   fails to support its request for $150,000 in statutory damages under 17 U.S.C.
 14   § 504(c)(2).
 15         However, Plaintiff does provide ample support for its request for statutory
 16   damages in the amount of $30,000, as Plaintiff secured registration in the Copyrighted
 17   Material in 2014, prior to all alleged infringement. (See Compl. Ex. C); 17 U.S.C.
 18   § 504(c)(1). Further, despite having notice of this action and the Motion, Defendants
 19   have not appeared to rebut Plaintiff’s showing. Accordingly, Plaintiff is entitled to
 20   $30,000 in statutory damages for copyright infringement.
 21         2.       Injunctive Relief
 22         Plaintiff requests an injunction: (1) requiring Defendants to permanently
 23   remove www.californialaserspine.com and all subpages from the Internet and cease
 24   use of that domain name; (2) enjoining Defendants from using “California Laser Spine
 25   Institute” or “California Laser Spine” in connection with offering any goods or
 26   services; and (3) ordering Defendants to cease holding themselves out as “California
 27   Laser Spine Institute.” (See Pl.’s Proposed Order ¶¶ 2–3, ECF No. 53-21.)
 28


                                                10
Case 2:18-cv-06920-ODW-JPR Document 56 Filed 09/23/20 Page 11 of 13 Page ID #:565




  1         A permanent injunction may only be entered where the plaintiff demonstrates:
  2   (1) that it has suffered an irreparable injury; (2) that remedies available at law are
  3   inadequate to compensate for that injury; (3) that, considering the balance of the
  4   hardships between the plaintiff and defendant, a remedy in equity is warranted; and
  5   (4) that the public interest would not be disserved by a permanent injunction. eBay
  6   Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391 (2006).
  7         Here, a permanent injunction is inappropriate. Plaintiff has executed an ABC to
  8   sell off its assets and wind down its business. See Assignee’s Website. Plaintiff’s
  9   website, upon which it bases its claim for infringement and request for injunctive
 10   relief, is no longer accessible. Id. With Plaintiff ceasing its operations, no irreparable
 11   injury will occur to Plaintiff’s reputation because there is no continuing reputation to
 12   protect. Similarly, the balance of hardships weighs in Defendants’ favor, as denying
 13   an injunction can cause no hardship to Plaintiff if it is no longer competing with
 14   Defendants for business.     Further, the public interest would not be served by a
 15   permanent injunction, as consumers are not likely to be confused between the parties’
 16   services. For these reasons, Plaintiff’s ABC defeats its request for injunctive relief.
 17   See generally eBay, 547 U.S. at 391. The request for injunctive relief is DENIED.
 18         3.     Attorneys’ Fees, Costs, and Interest
 19         Plaintiff seeks to recover its costs and attorneys’ fees under 17 U.S.C. § 505,
 20   which vests in courts the discretion to award “the recovery of full costs” and
 21   reasonable attorney fees. (Mot. 15-17.) In a motion for default judgment, where
 22   attorneys’ fees are sought under a statute, fees are generally calculated according to
 23   the schedule provided by the court. C.D. Cal. L.R. 55-3. Attorneys may request fees
 24   in excess of the schedule, as Plaintiff has done here in requesting $29,111.65 in fees.
 25   Id.   When a party makes such a request, “the court is obligated to calculate a
 26   ‘reasonable’ fee in the usual manner [using the ‘lodestar method’], without using the
 27   fee schedule as a starting point.” Vogel v. Harbor Plaza Ctr., LLC, 893 F.3d 1152
 28   (9th Cir. 2018). The “lodestar” method multiplies the hours reasonably expended by a


                                                 11
Case 2:18-cv-06920-ODW-JPR Document 56 Filed 09/23/20 Page 12 of 13 Page ID #:566




  1   reasonable hourly rate. Hensley v. Eckerhart, 461 U.S. 424, 433 (1983). A court may
  2   consider several pertinent factors in determining a fee award’s reasonableness.
  3   Langer v. Butler, No. 19-cv-0829-DOC (JDEx), 2019 WL 6332167, at *8 (C.D. Cal.
  4   Aug. 27, 2019) (citing Quesada v. Thomason, 850 F.2d 537, 539 n.1 (9th Cir. 1988)
  5   (listing twelve factors)).2
  6          The Court, in its discretion, finds that Plaintiff is entitled to its costs and
  7   reasonable attorneys’ fees under 17 U.S.C. § 505.3                   However, Plaintiff offers
  8   insufficient documentation and argument for the Court to conduct a lodestar analysis.
  9   Plaintiff instead attaches invoices that list the hours spent on tasks and the
 10   accompanying charges but does not address the necessity or reasonableness of these
 11   charges. (See Pl.’s Invoices, ECF No. 53-19.) Plaintiff conducts no lodestar analysis,
 12   and Plaintiff’s counsel offer no evidence to justify their billing rates, providing neither
 13   cases approving their rates nor cases approving comparable rates for lawyers in
 14   similar practice areas and markets. (Mot. 19–20.) The Court therefore determines the
 15   amount of recoverable fees under Local Rule 55-3. Trs. of Operating Eng’rs Pension
 16   Tr. v. W. Coast Boring, Inc., No. 2:19-cv-06546-ODW (PLAx), 2020 WL 1875454, at
 17   *3 (C.D. Cal. Apr. 15, 2020) (calculating fee award under Local Rule 55-3 despite
 18   request for lodestar analysis, noting that “far from disregarding [Plaintiff’s] request,
 19   the Court heard the request, analyzed the proffered billing records, and found them
 20   inadequate for a lodestar analysis.” (citations omitted)).
 21          Pursuant to Local Rule 55-3, for damage awards between $10,00.01 and
 22   $50,000, the fee schedule provides for a fee award equal to $1200 plus 6% of damages
 23
      2
        The factors are: (1) The time and labor required; (2) the novelty and difficulty of the questions
 24
      involved; (3) the skill requisite to perform the legal service properly; (4) the preclusion of other
 25   employment by the attorney as a result of accepting the case; (5) the customary fee; (6) whether the
      fee is fixed or contingent; (7) time limitations imposed by the client or the circumstances; (8) the
 26   amount involved and the result obtained; (9) the experience, reputation, and ability of the
 27   attorney(s); (10) the “undesirability” of the case; (11) the nature and length of the professional
      relationship with the client; and (12) awards in similar cases. Quesada, 850 F.2d at 539 n.1.
      3
 28     The Court need not address Plaintiff’s alternative argument that it is entitled to recover the same
      fees under 15 U.S.C. § 1117(a). (Mot. 24–25.)

                                                       12
Case 2:18-cv-06920-ODW-JPR Document 56 Filed 09/23/20 Page 13 of 13 Page ID #:567




  1   over $10,000, exclusive of costs. C.D. Cal. L.R. 55-3. Because a monetary award of
  2   $30,000 is appropriate, the Court awards Plaintiff $2400 in attorneys’ fees
  3   ($1200 + (6%) * ($30,000 – $10,000) = $2400). See id. Plaintiff also documents
  4   $406.67 in costs, which the Court awards to Plaintiff. (Pl.’s Invoices 13.)
  5         Finally, the Court awards post-judgment interest, which shall be recoverable on
  6   all aspects of the judgment including the amounts awarded for damages, fees, and
  7   costs. Air Separation, Inc. v. Underwriters at Lloyd’s of London, 45 F.3d 288, 290–91
  8   (9th Cir. 1995). Interest will begin to accrue on the date judgment is entered at the
  9   applicable statutory rate. 28 U.S.C. § 1961(a).
 10         Plaintiff is thus awarded post-judgment interest and $2806.67 in fees and costs.
 11                                    V.   CONCLUSION
 12         For the reasons discussed above, the Court GRANTS in part and DENIES in
 13   part Plaintiff’s Motion. (ECF No. 53.) The Court GRANTS Plaintiff’s request for
 14   statutory copyright infringement damages, attorneys’ fees, costs, and post-judgment
 15   interest, but DENIES Plaintiff’s request for injunctive relief and for fees in excess of
 16   Local Rule 55-3’s schedule. Plaintiff is awarded $32,806.67. A separate Judgment
 17   will issue.
 18
 19         IT IS SO ORDERED.
 20
 21         September 23, 2020
 22                                ____________________________________
 23                                         OTIS D. WRIGHT, II
                                    UNITED STATES DISTRICT JUDGE
 24
 25
 26
 27
 28


                                                 13
